Citation Nr: 9917024	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.

2.  Entitlement to a compensable evaluation for bilateral 
tinnitus.

3.  Entitlement to a compensable evaluation for a dental 
condition at tooth number 30.

4.  Entitlement to service connection for the residuals of a 
dental trauma, not including tooth number 30.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a April 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.


REMAND

The Board also notes that the veteran's hearing and tinnitus 
conditions have been rated pursuant to the criteria found at 
38 C.F.R. § 4.85 - 4.87a.  While the veteran's claim was 
pending, new rating criteria for auditory disorders became 
effective June 10, 1999.  Per Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the veteran is entitled to have his claim 
considered under these new criteria, and have the rating 
criteria most favorable to his claim applied.  Because the 
new criteria has gone in effect, the claim must be returned 
to the RO for additional processing.

Additionally, the veteran avers that he is entitled to 
service connection for the extraction of thirty teeth.  Yet, 
he has also stated that when he left the service, he was only 
missing two teeth but that the VA pulled out 28 other teeth 
shortly after he left service.  After reviewing the sparse 
claims folder, it is the opinion of the Board that additional 
information is needed prior to the issuing of a determination 
on the merits of this claim.  First, although there is some 
indication in the record that either the veteran's original 
claim folder was lost and part of his service medical records 
were destroyed in the National Personnel Records Center 
(NPRC) fire of 1973, additional records may be available 
through other sources.  Moreover, none of the veteran's VA 
medical treatment records have been included in the claims 
folder for review.  All of these documents are needed prior 
to the issuance of a final decision.  Hence, the claim is 
also remanded for the purpose of obtaining additional medical 
documents.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the National 
Personnel Records Center (NPRC) and the 
service department for all medical 
service records of the veteran.  While 
the NPRC previously informed the RO that 
the veteran's records may have been 
destroyed by fire, the RO should still 
request that the NPRC search for any 
additional medical records that may 
corroborate the veteran's claim.  Of 
particular interest in this search is a 
copy of the veteran's discharge physical 
that should have been accomplished at the 
end of 1945 or the beginning of 1946.

Also, the RO should recheck its own 
record storage facilities and obtain any 
medical records of the veteran that are 
not currently included in the claims 
folder.  If any of the requested records 
have been "retired" and placed into 
storage under the control of either the 
NPRC or the National Archives, the RO 
should request from the appropriate 
agency that those records be activated, 
copies made, and sent to the RO.

If such records are unavailable, or if 
they have been destroyed, the RO should 
certify the reason for such 
unavailability.

2.  The RO should ask the veteran for the 
names and addresses of all dentists 
and/or oral surgeons who have treated him 
subsequent to service for any dental 
conditions.  The RO should then obtain 
and associate with the claims folder all 
treatment records of the veteran from 
such health care providers.  Of interest 
are any progress notes, special studies, 
x-ray films, laboratory tests, and 
technicians' reports of the veteran's 
treatment.  If no records exist, it 
should be so noted in the record.

3.  The RO should ask the veteran for the 
names of all of the VA facilities that 
have treated him for his dental condition 
since he was discharged from the US Navy 
in 1946, and the RO should obtain and 
associate with the claims folder all 
treatment records of the veteran from 
these VA facilities.  Of interest are any 
progress notes, special studies, x-ray 
films, laboratory tests, and technicians' 
reports of the veteran's dental treatment 
and diagnoses.  If no records exist, it 
should be so noted in the record on 
appeal.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran's claim 
for an increased evaluation for a hearing loss of the left 
ear and tinnitus should be readjudicated with consideration 
to all applicable rating schedule criteria, to include both 
the old and new criteria for auditory conditions.  If the 
decision remains unfavorable, he should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

No opinion, either legal or factual, is intimated as to the 
merits of the appellant's claim by this REMAND.  However, 
while this case is in REMAND status, the appellant is free to 
submit additional evidence and argument on the questions at 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



